CERTIFICATION BY CEO AND CFO PURSUANT TO SECTION -OXLEY ACT EXHIBIT 32 CERTIFICATION The undersigned hereby certify that the Annual Report on Form 10-K for the fiscal year ended December31, 2007 of BNL FINANCIAL CORPORATION (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 2008/s/ Wayne E.
